Upon hearing Council on both Sides, It is the Opinion of this Court That the Defendant Alexander Parriss, by his paying the two first Orders in the Bill mentioned, Is not estopped in Law to Dispute the Validity of the third Order And As to the Demurrer, It is Allowed to be good, being a Departure from the Matter in the Bill Set forth; Therefore Order, That the Plaintiff pay the usual Costs in that Case and Amend his Replication.
per Cur Hen Hargrave Deputy Register in Cane.
Adjourned to the Eleventh of March next